 


110 HR 3536 IH: Paget’s Cancer Awareness Act
U.S. House of Representatives
2007-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3536 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2007 
Mr. King of New York introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide for an awareness program, and a study, on a rare form of breast cancer. 
 
 
1.Short titleThis Act may be cited as the Paget’s Cancer Awareness Act. 
2.FindingsThe Congress finds as follows: 
(1)Paget’s disease of the breast is a rare cancer of the nipple, accounting for a small fraction of all breast cancers. The cancer is a different disease than any other, not to be confused with Paget’s disease, a devastating bone disease. 
(2)In Paget’s disease of the breast, the abnormal cells begin growing in the milk ducts of the nipple and can develop into a tumor. 
(3)The cancer usually appears in women, but can also affect males. 
(4)It is a slow growing cancer, and with proper treatment can be cured. 
(5)The symptoms of the cancer appear to be harmless. The symptoms in the nipple closely resemble a skin inflammation (dermatitis) or infection. This can lead to unfortunate delays in detection and care. 
(6)By the time the cancer is diagnosed, many patients have a palpable mass. The underlying cancer may be invasive or in situ. 
(7)Standard treatment is identical to that for other forms of breast cancer, and the prognosis depends on the invasiveness and size of the tumor and the presence or absence of lymph node involvement. 
3.Programs regarding Paget’s cancer 
(a)Awareness programThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall carry out a program to provide information and education to health professionals and the general public on the symptoms of and treatment for Paget’s disease of the breast. 
(b)Study 
(1)In generalThe Secretary shall conduct a study for the purpose of carrying out the following with respect to Paget’s disease of the breast: 
(A)Collecting data to identify the full range of symptoms associated with the disease, and to identify the average time elapsing between the onset of symptoms and the diagnosis and treatment of the disease. 
(B)Collecting demographic data regarding the disease, including data specific to the prevalence of the disease in demographic populations according to race, ethnicity, gender, age, and geographic region of residence. 
(2)ReportNot later than 24 months after the date of the enactment of this Act, the Secretary shall complete the study under paragraph (1) and submit to the Congress a report describing the findings made in the study. 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2008 through 2010. 
 
